Citation Nr: 1541014	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  10-38 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for lumbar spine strain with degenerative disc disease at L5-S1.

2.  Entitlement to an initial compensable disability rating for intermittent mild right radiculitis prior to May 20, 2013 and in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Arif Syed, Counsel

INTRODUCTION

The Veteran served on active duty from July 1998 to June 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Denver, Colorado Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing has been associated with the claims folder.  Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2015), pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015). 
	
The Veteran submitted a Disability Benefits Questionnaire (DBQ) completed by his private chiropractor for his lumbar spine disability in June 2015.  See VBMS, DBQ-Veteran Provided, receipt date July 29, 2015.  Pertinently, the Veteran complained of pain, flare-ups, and difficulty bending over.  Upon examination, range of motion testing of the Veteran's lumbar spine revealed forward flexion to 55 degrees, extension to 35 degrees, right lateral flexion to 20 degrees, left lateral flexion to 28 degrees, right lateral rotation to 25 degrees, and left lateral rotation to 30 degrees.  Notably, the examiner reported pain during range of motion testing.  Crucially, however, the examiner did not indicate where objective evidence of painful motion began with regard to the range of motion testing.  Moreover, the examiner reported functional loss due to the lumbar spine disability which was manifested by excess fatigability, pain on movement, swelling, interference with sitting, and interference with standing.  The Veteran was able to perform repetitive-use testing with three repetitions with some limitation of motion, in particular extension to 30 degrees, right lateral flexion to 18 degrees, and right lateral rotation to 22 degrees.  Forward flexion, left lateral flexion and left lateral rotation remained unchanged.    

In Mitchell, the Court found similar examination findings to be inadequate because the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  In this case, it was not explicitly reported at what point in the range of lumbar spine range of motion testing that pain began and at what point, if any, pain caused functional impairment. 
VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2015); see 38 C.F.R. § 19.9 (2015).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination." Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  Thus, in this case, in light of holding in Mitchell, the Board finds that an additional examination of the lumbar spine is warranted.  

The June 2015 DBQ included neurological findings.  However, the examiner did not report whether the Veteran experience paresthesias and/or dysthesia or numbness in his right and left lower extremities.  As such, the Board finds that the Veteran should also be provided a neurological examination in conjunction with the examination for his lumbar spine disability on remand that considers all pertinent neurological testing.

Additionally, the Veteran indicated at the June 2015 Board hearing that he continues to receive treatment from a VA facility for his lumbar spine disability.  See the June 2015 Board hearing transcript, page 3.  The Board notes that the most recent VA treatment records associated with the claims folder are dated January 2015.  

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

The Board finally notes that the Veteran indicated at the June 2015 Board hearing that he sees a private chiropractor for his lumbar spine disability once a week.  The Board observes that a private chiropractic treatment record dated March 2015 from D.B., D.C. is of record.  D.B., D.C. noted that the Veteran was treated in January 2015 for low back pain.  However, this particular treatment record has not been associated with the claims folder.  Moreover, there are no other treatment records from D.B., D.C., that have been associated with the claims folder, and no attempt has been made to obtain these records.  In light of the foregoing, on remand, all outstanding private treatment records, to include records from D.B., D.C., should be obtained and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein, to include treatment by D.B., D.C.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Request any VA treatment records dated after January 2015 pertaining to the claims remanded herein.  All attempts to secure this evidence must be documented in the claims folder.

3. Thereafter, schedule the Veteran for an appropriate VA examination(s) to assess the current severity of the Veteran's service-connected lumbar spine strain with degenerative disc disease at L5-S1 and intermittent mild right radiculitis.  The electronic claims file, to include any pertinent records contained in the Virtual VA eFolder must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.
 
The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.  

Regarding the neurological manifestations, the examiner must render an opinion as to the current severity of the Veteran's radiculopathy of the right lower extremity, and address whether the Veteran suffers from radiculopathy of the left lower extremity as a manifestation of his lumbar spine disability.  The examiner should note the symptomatology attributable to each nerve and comment as to whether the radiculopathy of the right and/or left lower extremities is best described as mild, moderate, or severe incomplete nerve paralysis or complete paralysis.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  

4. Review the claims file to ensure that all of the foregoing 
requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




